Citation Nr: 0810656	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-operative internal derangement of the right knee, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
arthritis of the right knee, associated with the 
post-operative internal derangement of the right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1978 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to a disability rating greater than 
20 percent for the service-connected post-operative internal 
derangement of the right knee and entitlement to a disability 
rating greater than 10 percent for the service-connected 
arthritis of the right knee, associated with the 
post-operative internal derangement of the right knee.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was last accorded a VA examination of his right 
knee in January 2004.  At that time, he complained of 
stiffness and pain in his right knee as well as difficulty 
walking up and down stairs and inclines.  A physical 
examination of the veteran's right knee demonstrated 
swelling, some fluid within the joint, and two scars but 
essentially normal range of motion (135 degrees of flexion 
and zero degrees of extension), no subpatellar crepitus, and 
no instability.  

Since the January 2004 VA examination, the veteran has 
consistently described a worsening of his right knee 
pathology.  In particular, he maintains that, in the last few 
years, he has experienced increased pain, instability, and 
swelling.  See, e.g., December 2007 hearing transcript (T.) 
at 3-15.  VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Consequently, the Board finds that an additional 
VA examination is necessary to determine the current nature 
and extent of the veteran's service-connected right knee 
disabilities.  In particular, the veteran testified, at a 
December 2007 videoconference, that his right knee is 
essentially bone-on-bone and would be improved by a knee 
replacement, if such surgery could be performed.  

Also at the recent personal hearing, the veteran testified 
that he receives treatment for his right knee at the VA 
Medical Center in Miami, Florida.  T. at 3.  Records of 
medical care that the veteran received at this medical 
facility through June 2006 are included in his claims folder.  
On remand, an attempt should be made to procure any 
additional records of right knee treatment that the veteran 
may have received from the Miami VAMC since June 2006.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (stipulating 
that VA is deemed to have constructive, if not actual, 
knowledge of records generated by VA).  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letters 
furnished to the veteran in December 2003 and July 2006 in 
the present case do not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should provide the veteran 
with VCAA notice, in compliance with 
the requirements set forth in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate the 
increased rating claims for the 
service-connected post-operative 
internal derangement of the right knee 
and the service-connected arthritis of 
the right knee, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or an 
increase in severity of the pertinent 
disabilities, and the effect that the 
worsening has on his employment and 
daily life.  

In addition, the AMC should provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected right knee 
disabilities on appeal.  

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  Copies of any additional records of 
right knee treatment that the veteran 
has received at the VAMC in Miami, 
Florida since June 2006 should be 
obtained and associated with the claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
post-operative internal derangement of 
the right knee and the 
service-connected arthritis of the 
right knee.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss the presence 
(including degree), or absence, of 
recurrent subluxation or lateral 
instability, limitation of flexion, and 
limitation of extension associated with 
the service-connected right knee 
disabilities.  

In addition, the examiner should 
discuss whether the veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right knee disabilities.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right knee repeatedly over a 
period of time.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to a disability 
rating greater than 20 percent for the 
service-connected post-operative 
internal derangement of the right knee 
and entitlement to a disability rating 
greater than 10 percent for the 
service-connected arthritis of the 
right knee, associated with the 
post-operative internal derangement of 
the right knee.  If the decisions 
remain in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


